69 F.3d 544
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Martin Calvin HARRIS, Plaintiff-Appellant,v.Ivalee HENRY;  G. Brewer, Teacher;  C/O Ortiz, CorrectionalOfficer;  J. Bruce, Supervisor;  James Gomez,Defendants-Appellees.
No. 94-16828.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 24, 1995.*Decided Nov. 1, 1995.

Before:  BEEZER, THOMPSON and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
For the reasons stated in the magistrate judge's findings and recommendation of September 6, 1994, which were adopted in full by the district court on September 21, 1994, we affirm the grant of summary judgment for defendants.  Because this appeal does not present "exceptional circumstances," Harris's renewed motion for appointment of pro bono counsel is denied.


3
We adopt the findings and recommendation in full, finding them dispositive of all issues on appeal.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3